Title: From Benjamin Franklin to David Hall, 12 January 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall,
London, Jan. 12. 1765
I received your kind Letter of Nov. 22. and thank you for your good Wishes in my Behalf. I had, after a short Passage, the Pleasure of finding our Friend Strahan and all his Family well and happy; and my other Friends as cordial as ever. I am oblig’d to you for calling so often at our House, and doubt not a Continuance of your Friendly Offices towards my little Family, which need them more than ever, as we have now more Enemies.
I received the Papers, and should be glad you would send me withal any new Pamphlets that may come out among you in my Absence.
Mr. Karr of the Pennsylvania Coffee House desires you would send the Papers to him directed agreable to the enclos’d.
The Printing Press I have enquired after, and find it is not yet done.
As to the Politics of this Country, there has lately been a dead Calm, the Heart of the Minority seeming to be broke, by the Death of sundry of the Leaders, and of the Barkers. Whether any thing will revive the Opposition during the Session of Parliament now begun, I cannot guess, but rather think it unlikely.

My love to Cousin Molly, and tell her I took extreamly kind the Lines she sent me just at my Departure, tho’ I had not time to answer them. I pray for every Blessing on her and you, and all yours, being with great Sincerity Your affectionate Friend and humble Servant
B. Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via N York / per Packet
Endorsed: Mr. Franklin, January 12. 1765. [And in another hand:] For Perusal.
